Title: To Thomas Jefferson from Edmund Pendleton, 5 March 1798
From: Pendleton, Edmund
To: Jefferson, Thomas


          
            Dear Sir
            Caroline Virga. Mar. 5th. 1798.
          
          Since my last Mr. Lyons hath held a Council with those learned in the Science, who are of Opinion that the present time is very unfavorable for the Sale of our Stock; what is called the market price being very low, & None or very few Purchasers at that; it is supposed that during the Month of April, it will be known whether a rise happens or is in near prospect, & our conclusion is to wait til then, wch. I hope will not be inconvenient to Mr. Short, & you’l please to appoint some person in Richmond to recieve the money, in case you should not return by the time, & let me know who it is, for we have fix’d an Agent there to Watch Occurrences, & strike at an Opportunity of a prudent Sale, should one offer.
          perhaps it may be agreable to Mr. Short or to you to fund the money; if so, it may save trouble, & perhaps delay, to have the Stock transfer’d  at the Current market price on a certain day, say April 25th., unless our Agent shall have disposed of it, before we recieve your letter acceding to such transfer.
          It seems Congress, by the distribution of Saliva & sticks, have found other amusement than debate, to pass away time ‘til they hear from Our Envoys at Paris. Is it not strange that no Account is recieved from them? I am always
          Dr. Sir, Yr. Affe. & mo. Obt. Servt.
          
            Edmd Pendleton
          
        